Citation Nr: 1220715	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  04-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left upper arm disorder, to include limitation of motion of the wrist (left arm disorder).   

2.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from March 1966 to March 1968.   The Veteran was awarded the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2003, March 2004, August 2005, and October 2008 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In a January 2010 decision on appeal, the Board found that new and material evidence had been received, reopened the claim for service connection for a left arm disorder, and remanded the claim for further evidentiary development of requesting a VA compensation examination for a left arm disorder.  In the January 2010 decision on appeal, the Board also remanded the claim for service connection for hypertension as secondary to service-connected diabetes mellitus for further evidentiary development of requesting a VA compensation examination for hypertension.  This development was accomplished, and the claims for service connection were readjudicated on the merits in a March 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In June 2009, the Veteran testified at a Board hearing conducted before the undersigned at the local VA office (Travel Board hearing).  A transcript of the hearing is associated with the Veteran's claims file.

The issue of service connection for hypertension as secondary to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  The Veteran sustained a left arm injury in service.

3.  Left arm disorder symptoms were not chronic in service.

4.  Left arm disorder symptoms have not been continuous since service separation.

5.  The Veteran does not have a current diagnosed left arm disability.


CONCLUSION OF LAW

The criteria for service connection for a left arm disorder, to include limitation of motion of the wrist, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In November 2003, August 2004, May 2005, August 2006, and September 2007 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim.

The VA "claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians . . . If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records."  38 C.F.R. § 3.159(c)(1)(i-ii).  While VA has a statutory and regulatory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examinations in May 2010 and February 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for a left arm disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, Social Security Administration (SSA) records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood, 1 Vet. App. at 193.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Arm Disorder

The Veteran contends that he has a left arm disorder that began during active service.  During the current claim, the Veteran asserted that he sustained a gunshot wound to his left upper arm and sustained burns on his left arm due to an explosion.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did sustain a left arm injury in service, but left arm symptoms were not chronic in service.  Based upon the lay and medical evidence of record, the Board finds that the Veteran engaged in combat with the enemy during service.  In the June 2009 Board hearing, the Veteran testified that he was shot in the upper arm and also was involved in an explosion where he suffered burns on his left arm.  The Veteran's corrected DD Form 214 reflects that he was awarded the Purple Heart.  The Veteran is competent to report being shot and being injured in an explosion in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertions of a left arm injury in service as consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b).

The Veteran's service treatment records indicate that the Veteran's left arm injury resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a left arm injury.  The evidence in this case includes the March 1968 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The March 1968 service separation examiner's review of the history is negative for any reports of symptoms of a left arm injury or left arm disorder.  The March 1968 service separation clinical findings by the examiner revealed no left arm abnormality.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of left arm injury in service, or complaints, treatment, or diagnosis of a left arm disorder either during service, including at service separation in March 1968.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a left arm disorder have not been continuous since service separation in 
March 1968.  Following service separation in March 1968, the evidence of record shows no diagnosis or treatment for a left arm disorder.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a left arm disorder in service or continuous left arm disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).    

While the Veteran is competent to state that he had left arm disorder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic left arm disorder symptoms in service and continuous left arm disorder symptoms since service, made in the context of the September 2001 claim to reopen service connection (disability compensation) for a left arm disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's recent statements of chronic left arm symptoms in service and continuous left arm disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA and private treatment records.  VA treatment records dated from October 1997 to October 2008 do not reflect that the Veteran was diagnosed with a left arm disorder or reflect any report of chronic left arm symptoms in service or continuous left arm disorder symptoms since service separation.  In an October 2001 private treatment record, the private examiner reported upper extremities as normal.  In an August 2004 VA treatment record, the Veteran denied any musculoskeletal problems.  In a December 2007 VA treatment record, the Veteran denied any musculoskeletal problems.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran give a history of chronic left arm disorder symptoms in service, or continuous left arm disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of left arm disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service are more probative than the more ambivalent and inconsistent statements regarding a left arm disorder made pursuant to the recent claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Veteran is also in receipt of disability benefits by the SSA, which explicitly found him unable to work due entirely to diabetes and back and liver disabilities.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The absence of any significant complaints or findings of a left arm disorder, especially the absence of any assertion or history from the Veteran to SSA examiners even mentioning any left arm disorder symptoms or alleging occupational impairment due to left arm disorder symptoms, also tends to weigh against a finding of continuity of left arm disorder symptoms since service separation.  

The Board further finds that the Veteran does not have a current diagnosed left arm disability.  The post-discharge evidence of record does not contain any notation indicating a diagnosis of a left arm disability.  In the May 2010 VA examination, the Veteran reported intermittent pain in the left shoulder and left wrist.  On physical examination, the left wrist and left shoulder ranges of motion were within normal limits.  The VA examiner diagnosed a normal left shoulder and normal left wrist.  The VA examiner reported chronic pain in the left shoulder and the left wrist; however, the report of such pain does not equate to a diagnosis of current left arm disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the February 2012 VA examination, the VA examiner reported full range of motion of the left shoulder.  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a left arm disorder, but there is still no evidence of current diagnosed disability of the left arm.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence demonstrates that the Veteran sustained a left arm injury in service, did not experience chronic symptoms of a left arm disorder during service, has not experienced continuous left arm disorder symptomatology since service, and does not currently have a diagnosed left arm disability.  For these reasons, service connection for a left arm disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a left arm disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left upper arm disorder, including limitation of motion of the wrist, is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for hypertension as secondary to service-connected diabetes mellitus so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

The Veteran has contended that the hypertension is secondary to service-connected diabetes mellitus.  Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, 
(2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran was provided a VA compensation examination in February 2012 for the issue of service connection for hypertension as secondary to service-connected diabetes mellitus.  The February 2012 VA examiner opined that it was less likely than not that the Veteran's hypertension was due to or aggravated by the service-connected diabetes mellitus.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 
1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board finds that the February 2012 VA medical opinion is of little probative value.  The VA examiner opined that the hypertension and diabetes mellitus were diagnosed around the same time and that it was less likely than not that the hypertension had worsened since diabetic nephropathy was diagnosed, but did not support these opinions with a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348; see also Bloom, 12 Vet. App. at 187 (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  The medical evidence provides an inadequate basis to adjudicate the claim of service-connection for hypertension as secondary to service-connected diabetes mellitus.  See Barr.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the diagnosed hypertension and service-connected diabetes mellitus.  These questions must be addressed by an appropriately qualified medical professional.  See Charles; see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

There is insufficient medical evidence to determine whether the Veteran's hypertension is related to the service-connected diabetes mellitus.  For this reason, the Board finds that the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the current hypertension is proximately due to or aggravated by the service-connected diabetes mellitus.  

The Board also notes that, while the Veteran was provided with notice under the Veterans Claims Assistance Act of 2000 (VCAA) with regard to establishing service connection on a direct basis, he was not provided with notice of what type of information and evidence is needed to substantiate his claim for service connection for hypertension on a secondary basis.  Thus, on remand, the RO should provide corrective VCAA notice.

Accordingly, the issue of service connection for hypertension as secondary to service-connected diabetes mellitus is REMANDED for the following action:

1.  The RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the Veteran about what is needed to substantiate a claim for secondary service connection with respect to the claim for service connection for hypertension.

2.  After the above has been completed, the Veteran should then be scheduled for a VA hypertension examination.  

Following a review of the relevant lay and medical evidence in the claims file, history by the Veteran, physical examination, and any tests that are deemed necessary, the examiner should offer the following opinions:

A) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is caused by the service-connected diabetes mellitus?  

B) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is aggravated by the service-connected diabetes mellitus?  The examiner should identify the baseline level of severity of the hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the hypertension is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the VA examiner for review of the case.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  After completion of the above development, the claim for service connection for hypertension as secondary to service-connected diabetes mellitus should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


